I concur. Something further, however, should, in my opinion, be said concerning the practical operation of certain features of the act. First, as to the notice of presenting and hearing objections: Under section 5 the resolution of intention must contain a notice of the time and place when objections may be presented and heard. The time must not be less than fifteen nor more than sixty days from the date of the adoption of the resolution — not from the publication of the notice. The resolution must be published by at least two insertions, and the publication may be made in a daily newspaper. It is thus made possible for the entire publication to be commenced and completed within two days before the time appointed for hearing objections. Obviously, a two days' notice would not constitute such a reasonable notice as would satisfy the requirements of due process. Again, at the time set for the hearing the property owner must present his objections to the proposed acquisition or improvement, to the proposed grades to which the improvement is to be constructed, to the extent of the assessment district, to the zones into which the assessment district is to be divided and to the percentages to be raised from each of said zones. If the property owner does not object at the time appointed he is cut off from objecting to any of the proceedings taken under the act, including the right to object *Page 776 
to the construction of the improvement to the official grade fixed by the legislative body. The construction of the improvement to the official grade may cause vast damage to him by reason of cuts or fills, or both, and there is no provision in the act for compensating him on account of thus taking or damaging his property for public use. The provisions of the statute in this respect would seem to be incomplete and inadequate. And again: The legislative body may issue and sell bonds sufficient to make a required deposit in court in the event lands are to be condemned in the course of the proceeding. These bonds become an immediate charge on the property in the district, and the property owner is barred by the terms of the act from contesting any tax levy to pay for the same. Yet the property sought to be condemned may never be acquired by reason of the abandonment of the proceedings as authorized by the act. The property owner is then in the position, so far as the statute is concerned, of being required to pay off a bond issue for which no property has been acquired and no improvement constructed, since there is no provision in the act for retiring the bond issue in the event of the abandonment of proceedings. But, quite apart from the foregoing considerations, the fourteen days' notice of the time and place to present objections, given in the present case, would seem to be sufficient, and the proceedings involved herein are not affected by the other provisions of the act to which I have referred.